DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 2, there is no antecedent basis for the limitation, “the particular matter” in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lundy (US 5,193,453) in view of Bodecker (US 6,782,809) and in further view of Timothy et al. (hereinafter “Timothy”) (US 7,085,625). 
Regarding claims 1 and 4, Lundy discloses a compacting system (10) for compacting particulate material in on top gondola cars rolling on rails (see fig. 1) having at least one compaction member (58) (see col. 1, lines 7-8 and 40-42; col. 2, lines 1-6, 31-40, and 57-59).
Lundy discloses a compacting member in each gondola car (fig. 4). Lundy does not disclose one compaction station for compacting material in all gondola cars, wherein the compaction station comprising: a compacting member; a support structure configured to support the compacting member above the set of rails over which the cars with material for compacting are moved past the compacting station. Lundy does not further disclose a sensor configured to sense an indicator of each of the cars; and a controller configured to control movement of the compacting member relative to each of the cars based on the sensed indicator of each of the cars to move the compacting member into contact with the material for compacting in each of the cars.
Bodecker discloses a compaction system (10) for compacting particular matter (20) in open-top trailer (16) and the compacting system (10) comprising a compacting station capable of being placed adjacent to the rails, a compacting member (32) that compacts an upper surface of the particulate matter (20) in each open-top trailer so as to compress the particulate matter (20) in each open-top trailer, a support structure (12) configured to support the compacting member above the open-top trailer for compacting the particulate matter in the trailer that moved past the compacting station. (see Bodecker, Abstract, Figure 1, Column 1, Lines 22-24 and Lines, 41-62, Column 2, Lines 24-37, Column 3, Lines 14-23, Claims 1,2, 5, and 6).
It would have been obvious to one skilled in the art at the time the system was made to provide Lundy in view of Bodecker in order to have one compacting station instead of having a compacting member in each gondola car and to compact the matter from the top surface. Having a compaction system with one compacting station of a compacting member and a support structure configured to support the compacting member above the open-top trailer as was done in Bodecker would reduce operating costs of compacting the particulate matter. Having a compacting member that contacts the top surface of the particulate matter instead of the side surface of the particulate matter would compact the trash simply from a different direction.
Lundy in view of Bodecker, teaches all aspects of the aforementioned system except a sensor configured to sense at least one dimension of each of the cars; and a controller configured to control movement of the compacting member relative to each of the cars based on the sensed indicator of each of the cars to move the compacting member into contact with the material for compacting in each of the cars. 
Timothy teaches a sensing system that scans a compressed area (i.e. a dimension of a compressing area is scanned) and the sensing system (222, 224, and 226) transmitting data of the compressed area to an electronic control system (210). (Timothy, Figure 3, Column 1, Lines 26-29, Column 2, Lines 42-46, Column 3, Lines 22-39, Column 5, Lines 44-52, Column 7, Lines 23-27, Column 13, Lines 47-52, Column 14, Lines 19-20, Claims 1,8, 20, 21, and 24), and an electronic control system (210) controlling a compression station (118, 120, 121) so that a compression member (120) engages with and applies force to the upper surface of the matter (122) in the compression apparatus so as to compress the matter (122) in the compaction area (114). (Timothy, Figure 2, Column 1, Lines 26-29, Column 2, Lines 42-46, Column 3, Lines 22-39, Column 5, Lines 44-52, Column 7, Lines 23 27, Column 13, Lines 47-52, Column 14, Lines 19-20, Claims 1, 8, 20, 21, and 24).
Therefore, it would have been obvious to one have ordinary skill in the art at the time the invention was made to provide Lundy with a sensing system and a control system, as taught by Timothy. Having the sensing system and the control system in an open-top car compacting system would allow the sensing system to relay information regarding a dimension of a compressing area of each of the cars as well as compaction of the particular matter to the compacting component in the system and to signal compression positions (see Timothy, col. 5, lines 43-59), thus improving the compacting operation by avoiding contact with a wall of the open-top car as the open-top car moves past the compacting station (Timothy, Figure 3, Column 1, Lines 26-29, Column 2, Lines 42-46, Column 3, Lines 22-39, Column 5, Lines 44-52, Column 7, Lines 23-27, Column 13, Lines 47-52, Column 14, Lines 19-20, Claims 1, 8, 20, 21, and 24).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lundy, Bodecker, and Timothy, in further view of Lindenbaum (US 2008/0298905).
Lundy, as modified by Bodecker and Timothy, discloses the invention substantially as claimed as set forth above. Modified Lundy does not disclose a vibration system to vibrate the compacting member. Lindenbaum discloses a compacting station including a vibration system for vibrate a compacting member (see para. 60, lines 3-9). Therefore, it would have been obvious to one have ordinary skill in the art at the time the invention was made to provide Lundy with a vibrating system for vibrate the compacting member, as taught by Lindenbaum, in order to rapidly increase the density of the particulate material being compacted.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lundy, Bodecker, and Timothy, in further view of Napolitano (U.S. Publication No. 2006/0044110).
Lundy, as modified by Bodecker and Timothy, discloses the invention substantially as claimed as set forth above. Modified Lundy does not disclose a scanning station includes an RFID reader that interrogates a respective RFID tag on each of the cars.
Napolitano teaches a scanning station that includes an RFID reader that interrogates a respective RFID tag (310) on each of the cars and the data transmitted to a control system (301) includes RFID data derived from the interrogation of the RFID tag (310), the control system is capable accessing a database using the RFID data (Napolitano, Paragraphs, 6, 7 and 37).       Therefore, it would have been obvious to one skilled in the art to provide Lundy with a scanning station that includes an RFID reader that interrogates a respective RFID tag on each of the cars and the data transmitted to the control system includes RFID data derived from the interrogation of the RFID tag and a control system that is capable accessing a database using the RFID data, as taught by Napolitano, in order to allow for tracking of the open-top cars. The use of RFID technology to track the cars would be beneficial because the interactions between RFID readers and RFID tags occur within milliseconds, which means a large amount of data can be tracked simultaneously in real time which is often not possible with barcodes because barcodes require a line-of-sight between a label and a laser technology reader. (Napolitano, Paragraph 37). This line-of-sight which is required by barcodes is often impractical or even impossible to achieve in industrial environments.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lundy, Bodecker, and Timothy, in further view of Peters (US 5,352,297).
Lundy, as modified by Bodecker and Timothy, discloses the invention substantially as claimed as set forth above. Modified Lundy does not disclose a spray of flying-dust reduction fluid onto the particular matter after compacting thereof. The patent to Peters teaches a support structure has a spray apparatus (10) thereon that sprays a flying-dust reduction fluid onto the particulate matter (C in figure 1) (see Peters, Figure 1, Abstract, Column 1, Lines 44-46, Column 3, Lines 55-66, Column 5, Lines 42-50). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to provide Lundy with a support structure that has a spray apparatus thereon, as taught by Peters, in order to sprays a flying- dust reduction fluid onto the particulate material. Doing so would encapsulate the sawdust particles of the particular material and prevent them from flying off the cargo car during variable speed of travel (Peters, Column 1, lines 44-46).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious of the support structure comprises a pair of pillar structures, each on an opposite side of the rails and a frame supported between the pillar structures above the rails, the compacting member including a plate structure including a center plate and a pair of side extensions each extending obliquely downward and laterally outward from opposite lateral edges of the center plate, the center plate and the side extensions being configured to compact the particulate matter, in combination with the rest of the claimed limitations and the base claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show compaction stations for compacting material in a moving vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725    
September 29, 2022